—Levine, J.
Appeal from three orders and judgments of the Supreme Court at Special Term (Hughes, J.), entered December 19, 1984 in Albany County, which granted defendants’ motions to dismiss the complaints.
In our view, Special Term correctly concluded that plaintiffs exclusive remedy with respect to the decisions made by a panel of the Workers’ Compensation Board is by way of direct appeal (Workers’ Compensation Law § 23; Matter of Bock v Cooperman, 89 AD2d 539, affd 59 NY2d 776).
Moreover, even if plaintiff had the right to sue members of the Board for their acts or omissions in their official capacities, the complaints herein fail to state a cause of action for any recovery by plaintiff as a third-party beneficiary of alleged contracts of employment between such Board members and the State of New York (see, Burns Jackson Miller Summit & Spitzer v Lindner, 59 NY2d 314, 336; Moch Co. v Rensselaer Water Co., 247 NY 160, 168).
Orders and judgments affirmed, with costs. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.